Appeal from a decision of the Workers’ Compensation Board, filed July 16, 1993, which ruled that claimant did not sustain a causally related disability and denied his claim for workers’ compensation benefits.
Upon review of the record, we conclude that there is substantial evidence to support the Board’s determination that claimant’s psychiatric disability preexisted the work stress he experienced at his former position as an executive vice-president of sales for the employer. The record contains credible evidence that claimant’s psychiatric problems began early in life. Under the circumstances, we find no reason to disturb the Board’s determination that claimant’s breakdown and subsequent disability were not causally related to his work and, consequently, that claimant did not sustain an accident arising out of or in the course of his employment.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., *933JJ., concur. Ordered that the decision is affirmed, without costs.